Title: To James Madison from John Montgomery, 22 July 1801 (Abstract)
From: Montgomery, John
To: Madison, James


22 July 1801, Alicante. Owing to family illness, his brother has left for England. Has been appointed by him to conduct official business. Encloses copy of letter from O’Brien and of Montgomery’s reply. No Tripolitan cruisers have been reported on the coast. Swedish vessel reported sighting three U.S. frigates off Gibraltar. Postscript adds that Gavino in letter of 29 June has informed him of arrival of three U.S. frigates and a schooner at Gibraltar.
 

   
   RC and enclosures (DNA: RG 59, CD, Alicante, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Montgomery; postmarked Philadelphia, 30 Oct.; docketed by Wagner as received 3 Nov. Enclosures are O’Brien to Robert Montgomery, 18 June 1801 (4 pp.), complaining of the lack of letters from anyone and warning of the volatile situation in Algiers, and John Montgomery to O’Brien, 22 July 1801 (3 pp.).



   
   A full transcription of this document has been added to the digital edition.

